Citation Nr: 0723146	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-34 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower leg and foot, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower leg and foot, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for Type II 
diabetes mellitus with erectile dysfunction, currently 
evaluated as 40 percent disabling.

4.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought on 
appeal.

The appellant appeared before the undersigned at a Board 
hearing in March 2007 and testified regarding his 
symptomatology.  A transcript is of record.

The issue of entitlement to individual unemployability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In March 2007, prior to the promulgation of a decision in the 
appeal, the appellant withdrew his appeal of the claim for 
entitlement to an increased rating for peripheral neuropathy 
of the right lower leg and foot, entitlement to an increased 
rating for peripheral neuropathy of the left lower leg and 
foot, and entitlement to an increased evaluation for Type II 
diabetes mellitus with erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
claim for entitlement to an increased rating for peripheral 
neuropathy of the right lower leg and foot, entitlement to an 
increased rating for peripheral neuropathy of the left lower 
leg and foot, and entitlement to an increased evaluation for 
Type II diabetes mellitus with erectile dysfunction have been 
met.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In March 2007,  
the veteran's representative testified on the record at a 
Board hearing requesting that the claim for entitlement to an 
increased rating for peripheral neuropathy of the right lower 
leg and foot, entitlement to an increased rating for 
peripheral neuropathy of the left lower leg and foot, and 
entitlement to an increased evaluation for Type II diabetes 
mellitus with erectile dysfunction be withdrawn and no 
allegations of errors of fact or law remain for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal regarding these issues and 
it is dismissed.


ORDER

The appeal concerning the issue of entitlement to an 
increased rating for peripheral neuropathy of the right lower 
leg and foot, entitlement to an increased rating for 
peripheral neuropathy of the left lower leg and foot, and 
entitlement to an increased evaluation for Type II diabetes 
mellitus with erectile dysfunction is dismissed.



REMAND

The veteran contends that his service-connected disorders 
render him unable to obtain or retain substantially gainful 
employment. The record reflects that service connection is in 
effect for Type II diabetes mellitus with erectile 
dysfunction, evaluated as 40 percent disabling; peripheral 
neuropathy of the right lower leg and foot, evaluated as 20 
percent disabling; peripheral neuropathy of the left lower 
leg and foot, evaluated as 20 percent disabling; peripheral 
neuropathy of the right upper extremity, evaluated as 10 
percent disabling; pes planus of the left foot with traumatic 
arthritis and status post ganglion cyst excision, evaluated 
as 30 percent disabling; and, plantar fascitis of the right 
foot associated with pes planus of the left foot with 
traumatic arthritis and status post ganglion cyst excision, 
evaluated as 10 percent disabling. The combined disability 
evaluation for the veteran's disorders is 90 percent.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a claim for a total 
rating based on individual unemployability, the duty to 
assist requires VA to obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disabilities have on his ability to work. See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994). 

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failing to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 
(2006). In the event that the veteran does not report for any 
ordered examination, documentation should be obtained which 
shows that notice scheduling the examination was sent to the 
last known address. It should also be indicated whether any 
notice that was sent was returned as undeliverable.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested to 
complete a new VA Form 21-8940 and 
provide complete and updated 
information regarding his education and 
employment status since 2001.

2.	The RO should obtain any medical 
treatment records pertaining to care 
for Type II diabetes mellitus, 
peripheral neuropathy of the right 
upper extremity and left and right 
lower leg and foot, pes planus of the 
left foot with traumatic arthritis and 
status post ganglion cyst excision, and 
plantar fascitis of the right foot 
associated with pes planus of the left 
foot with traumatic arthritis and 
status post ganglion cyst excision from 
the Hartford, Connecticut VA Medical 
Center dating since September 2006 
which have yet to be added to the 
claims folder. Duplicative records 
should not be added.

3.	Thereafter, the RO should schedule the 
veteran for a VA medical examination by 
a physician with appropriate expertise 
to determine the impact of the 
appellant's service-connected Type II 
diabetes mellitus, peripheral 
neuropathy of the right upper extremity 
and left and right lower leg and foot, 
pes planus of the left foot with 
traumatic arthritis and status post 
ganglion cyst excision, plantar 
fascitis of the right foot associated 
with pes planus of the left foot with 
traumatic arthritis and status post 
ganglion cyst excision on his 
employability. All indicated studies 
should be performed, and all findings 
should be reported in detail. In 
accordance with the latest AMIE 
worksheets for diabetic and 
neurological disorders the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of the Type II diabetes 
mellitus, peripheral neuropathy of the 
right upper extremity and left and 
right lower leg and foot, plantar 
fascitis of the right foot associated 
with pes planus of the left foot with 
traumatic arthritis and status post 
ganglion cyst excision, pes planus of 
the left foot with traumatic arthritis 
and status post ganglion cyst excision. 
The examiner must opine whether the 
veteran's service-connected Type II 
diabetes mellitus, peripheral 
neuropathy of the right upper extremity 
and left and right lower leg, pes 
planus of the left foot with traumatic 
arthritis and status post ganglion cyst 
excision, plantar fascitis of the right 
foot associated with pes planus of the 
left foot with traumatic arthritis and 
status post ganglion cyst excision 
render him unable to secure or follow a 
substantially gainful occupation.
    
The rationale for all opinions 
expressed should be provided. The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review.

4.	Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well 
as any other development that may be in 
order, has been conducted and completed 
in full. The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND. If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.

5.	The RO should then prepare a new rating 
decision and readjudicate the issue on 
appeal. If the benefit sought on appeal 
is not granted in full the RO must 
issue a supplemental statement of the 
case, which must include citation to 38 
C.F.R. § 4.16, and provide the 
appellant and his representative an 
opportunity to respond. The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002 & 
Supp. 2006) has expired, if applicable, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


